McCay, Judge,
concurring.
1. Under the title of the Act of August 20, 1872, to-wit: “ An Act for the removal of the county site of Lee county, and to compensate the owners of real estate at Starksville and for other purposes,” it was competent for the Legislature to authorize the county site to be moved, to appoint commissioners to select a site, to authorize them to procure land, to lay off and sell lots, to build a Court-house, etc., etc., and also to provide for levying a tax to pay for the same.
2. An Act to require the Ordinary of the county to levy a tax to meet the expenses of moving the county site, when requested to do so by commissioners appointed in the Act to su*378perintend and carry 'out the removal, is not in violation of the Article xxvrr. of the bill of rights, authorizing the General Assembly to confer the taxing power on the “ county authorities.” Such commissioners are county authorities within the meaning of the Constitution.
3. According to the answer of the defendants the injunction was properly refused. The house built is in no fair sense the Court-house contemplated either by the Act or by the commissioners.
4. "Whether the Act of February 21st, 1873, authorizing the commissioners of Lee and the Ordinary of Butts to issue bonds to build a Court-house in their several counties, is not an Act containing two subject matters. Quere?
5. As the bonds authorized by the Act have, as appears, been issued and negotiated and much of the money raised already expended, the injunction was properly refused whether the Act was constitutional or not.